Citation Nr: 1742795	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-35 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus to include as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2014 the Veteran testified before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that the Veteran had service in Vietnam or was otherwise exposed to herbicide agents during active duty service. 

2.  Diabetes mellitus was demonstrated years after service and is not etiologically related to a disease or injury in service.

3.  Coronary artery disease was demonstrated years after service and is not etiologically related to a disease or injury in service.





CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed. 38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Coronary artery disease was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed. 38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The claims on appeal were remanded to the RO in January 2015 for additional evidentiary development.  This development included contacting the JSRRC to confirm whether or not the Veteran had in-country service in the Republic of Vietnam, and by extension, to assess whether he had exposure to herbicides. The JSRRC issued a response in October 2015. The RO has substantially complied with all the previously issued remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was not provided with VA examinations addressing his claims for service connection for coronary artery disease or for diabetes mellitus.  This deficit does not render the existing record unusable for purposes of adjudicating the claims on the merits, however.  The Veteran's primary argument is that he was exposed to herbicide agents, to include Agent Orange, in service, and that that exposure has triggered the presumption of service connection for his diagnosed diabetes mellitus and coronary artery disease.  He does not otherwise claim that these conditions are related to his active service.  Put another way, his claim turns on the question of exposure, which would trigger a presumption of service, as opposed to medical nexus.  No useful purpose would be served in obtaining a medical examination.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as organic heart disease and diabetes mellitus, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations further provide for presumptive service connection for certain diseases associated with exposure during service to herbicides. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116 (f).

These diseases include coronary artery disease and diabetes mellitus. 38 C.F.R. § 3.309 (e). VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996). A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for numerous specified diseases. See Notice, 77 Fed. Reg. 47924-47928 (Aug. 10, 2012).

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption. 38 C.F.R. § 3.307 (a)(6)(iii). Instead, it requires service on the landmass and includes service on the inland waterways. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

The Veteran states that his exposure to herbicide agents, to include Agent Orange, was the result of an aircraft repair and recovery assignment he was sent on from the aircraft carrier USS Enterprise. See April 2014 hearing transcript.  The Veteran specified that an aircraft was experiencing an electrical problem, and he, along with a crew of aircraft repairmen, stayed in Da Nang, Republic of Vietnam overnight, to fix the broken aircraft generator.  The Veteran also reported that as transport to and from Da Nang, the crew boarded a "mail cod." See Id. 

Beyond the Veteran's own statements, two statements are offered which corroborate his accounts of having had in-country service in Vietnam. The first statement is from his brother, who in a September 2009 letter, confirmed that the Veteran serviced RVAH-6 aircraft in Vietnam in 1969.  The Veteran's brother also stated that both he and the Veteran served on the "flight line". 
 
The second statement of record is a March 2014 letter from Mr. T., who served together with the Veteran on the USS Enterprise.  Mr. T. corroborates the Veteran's accounts of service in Vietnam.  Specifically, he states that the group of aviation electricians he and the Veteran were part of would fly off the ship as needed to Da Nang, in order to work on RVAH-6 aircraft and return to the carrier within 12 to 24 hours.  He further stated that the Veteran was specifically included in the group in May or June 1969 as additional help when an aircraft required repair work on a generator set. He further stated that it was a regular occurrence for small groups to be sent to Da Nang in order to repair aircraft and return them to the ship.  He acknowledged that his statements constitute recollection from memory of about 45 years ago. 
 
Despite the statements of the Veteran, his brother, and Mr. T., the evidence is insufficient to show that the Veteran had service in Vietnam or was otherwise exposed to herbicides, including Agent Orange.  Service records are negative for any indication that the Veteran was assigned duties on mainland Vietnam while he stationed about the USS Enterprise.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (observing that in the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant).  Had the Veteran's service involved such an assignment(s), the Navy, who had invested a great deal in his training, would have documented his travel and assignments.  

Moreover, and of significant import, an October 2015 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) determined that "the evidence fails to confirm the Veteran was exposed to herbicides, namely Agent Orange, while aboard USS Enterprise and transported to Da Nang, RVN in order to repair aircraft between May 1969 to June 1969."  The specific deck logs were reviewed, and revealed only that the ship conducted flight operations  in the East China Sea and on Yankee Station in the Gulf of Tonkin during the period of interest.  The only mention of an aircraft going to Da Nang, RVN was that of an aircraft which was diverted in flight to Da Nang due to the fact that it had hung ordnance.  No mention of an aircraft with electrical problems was made, nor was any mention made of an aircraft repair and recovery team being sent out for any aircraft during that period.  There was also no record of any personnel from the ship being sent to service that aircraft.

The most probative and credible evidence of record are the personnel records and the memorandum for the JSRRC, which was based on a review of the ship's deck logs and history.  The statements from the Veteran and his brother are not corroborated by any objective or historical record.  It is also acknowledged that interest may affect the credibility of testimony.  Pond v. West, 12 Vet. App. 341, 345 (1999).  Further, with respect to the statement from Mr. T, Mr. T. himself cautioned that his statements reflect memory of about 45 years ago.  Also, the Board finds that an aircraft which needed electrical repairs so extensive that it had to land on Vietnam, a reconnaissance aircraft at that, would have been mentioned in the deck logs similarly to the one that was in fact noted to have had hung ordnance and diverted.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran had service in Vietnam.  He has not otherwise contended, nor has it been shown, that he had exposure to herbicide agents during his active service. Without such evidence of exposure, there is insufficient competent evidence to support the Veteran's claims of entitlement to service connection for diabetes mellitus or a heart condition based on presumptive exposure to herbicide agents. 

Notwithstanding the foregoing, the Veteran is not precluded from seeking service connection on a separate theory of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A. Diabetes Mellitus

The Veteran's service treatment records are absent of complaints or treatment for diabetes mellitus. The Veteran's November 1970 separation examination indicates that he was "negative" for sugar, and no mention of any treatment for diabetes or high blood sugar was made. There is also no evidence of treatment for diabetes mellitus until 2001, approximately 31 years after the Veteran separated from service, when he was first diagnosed. There is no argument to the contrary. Rather, as indicated, the Veteran's claim rests on his assertion that he was exposed to herbicide agents during his active duty service. 

Thus, regarding the presumptions based on diabetes mellitus as a chronic disease or based on continuity of symptomatology, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service. See 38 C.F.R. §§ 3.303 (b), 3.309 (2016).

Based upon the evidence of record, the Board finds that diabetes mellitus was not manifest during active service and that the preponderance of the evidence fails to establish that diabetes mellitus is etiologically related to service.

B. Heart Condition

The Veteran's post service treatment records indicate that he has a current diagnosis of coronary artery disease. 

Regarding the presumptions based on heart disease as a chronic disease or based on continuity of symptomatology, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service. See 38 C.F.R. §§ 3.303 (b), 3.309 (2016).

The Veteran's service treatment records are absent of complaints or treatment for heart disease. The Veteran's November 1970 separation examination indicates that his heart was normal. There is no evidence of treatment for heart disease until May 2006, when the Veteran underwent a coronary angiography and cardiac cathertization, approximately 36 years after the Veteran separated from service. There is also no probative medical evidence of record suggesting a nexus between the Veteran's military service and the development of heart disease. 

The record contains a short statement from the Veteran's private physician, Dr. T. N. dated February 2013, wherein she states simply that Agent Orange exposure has been associated with ischemic heart disease, and confirms the Veteran's diagnosis.  She does not otherwise relate the Veteran's heart condition to his active service.  

The Veteran attributes his heart condition to herbicide exposure. Thus, regarding the presumptions based on coronary artery disease as a chronic disease or based on continuity of symptomatology, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service. See 38 C.F.R. §§ 3.303 (b), 3.309. 

Based upon the evidence of record, the Board finds that a heart condition was not manifest during active service and that the preponderance of the evidence fails to establish that coronary artery disease is etiologically related to service.


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


